Case 1:19-cv-13810-JEL-PTM ECF No. 1-5 filed 12/30/19                  PageID.62   Page 1 of 3

                                                                                           E




                       (EST-Time Zone - Saturday, May 11, 2019 @ 12:22am)




                                           H.K.'s IP Address




                                             (Monday, May 13, 019 @ 12:22am)



                                            (Sunday, May 12, 2019 @ 11:34pm)



                                            Sunday, May 12, 2019 @ 2:20pm)



                                             Sunday, May 12, 2019 @ 2:20pm)



                                             Sunday, May 12, 2019 @ 2:18pm)



                                            Sunday, May 12, 2019 @ 2:18pm)



                                             Sunday, May 12, 2019 @ 2:17pm)
Case 1:19-cv-13810-JEL-PTM ECF No. 1-5 filed 12/30/19           PageID.63   Page 2 of 3




                                      (Sunday, May 12, 2019 @ 2:17pm)



                                      (Sunday, May 12, 2019 @ 2:17pm)



                                     (Sunday, May 12, 2019 @ 2:15pm)



                                     (Sunday, May 12, 2019 @ 1:11am)



                                     (Sunday, May 12, 2019 @ 1:11am)



                                     (Sunday, May 12, 2019 @ 1:10am)



                                     (Sunday, May 12, 2019 @ 1:02am)



                                     (Sunday, May 12, 2019 @ 12:59am)



                                     (Sunday, May 12, 2019 @ 12:59am)



                                     (Sunday, May 12, 2019 @ 12:25am)



                                      (Sunday, May 12, 2019 @ 12:23am)



                                     (Sunday, May 12, 2019 @ 12:19am)



                                    (Sunday, May 12, 2019 @ 12:17am)



                                     (Sunday May 12, 2019 @ 12:09am)



                                     (Sunday, May 12, 2019 @ 12:09am)



                                    (Sunday, May 12, 2019 @ 12:09am)



                                    (Sunday, May 12, 2019 @ 12:08am)



                                    (Saturday, May 11, 2019 @ 12:49pm)



                                    (Saturday, May 11, 2019 @ 1:38am)
Case 1:19-cv-13810-JEL-PTM ECF No. 1-5 filed 12/30/19           PageID.64   Page 3 of 3



                                      (Saturday, May 11, 2019 @ 1:08am)



                                      (Saturday, May 11, 2019 @ 1:07am)



                                     (Saturday, May 11, 2019 @ 1:02am)



                                      (Saturday, May 11, 2019 @ 12:52am)



                                      (Saturday, May 11, 2019 @ 12:51am)



                                     (Saturday, May 11, 2019 @ 12:49am)



                                      (Saturday, May 11, 2019 @ 12:47am)



                                      (Saturday, May 11, 2019 @ 12:14am)



                                      (Saturday, May 11, 2019 @ 12:43am)



                                     (Saturday, May 11, 2019 @ 12:42am)



                                      (Saturday, May 11, 2019 @ 12:37am)



                                      (Saturday, May 11, 2019 @ 12:35am)



                                      (Saturday, May 11, 2019 @ 12:34am)



                                      (Saturday, May 11, 2019 @ 12:29am)



                                      (Saturday, May 11, 2019 @ 12:29am)



                                      (Saturday, May 11, 2019 @ 12:26am)



                                     (Saturday, May 11, 2019 @ 12:24am)



                                     (Saturday, May 11, 2019 @ 12:24am)



                                      (Saturday, May 11, 2019 @ 12:22am)



                                      (Saturday, May 11, 2019 @ 12:22am)
